DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 6/21/2021, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Kim U.S. PGPUB No. 2006/0028098 discloses an adjusting mechanism for adjusting a deformation of a panel, comprising: a support plate 100, which is provided opposite to the panel (formed by bridge units 210, 230, and 250), with a periphery (the bottom periphery) of the support 5plate 100 being in positive fit with a periphery (the top periphery) of the panel 210/230/250; and at least one screw set, each screw set comprising: at least one first screw (figure 3 illustrates three screws through holes 101, 102, and 103 in plate 100), each first screw penetrating through the support plate 100, and in turn being connected to the panel 210/230/250 by being screwed into the panel (“First screw holes 212, 232, and 252 for fixing the bridge units 210, 230, and 250 to the motion stage 100 are formed in specific blocks of the bridge blocks of the bridge units 210, 230, and 250, respectively” [0049]); and at least one 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an adjusting mechanism for adjusting a deformation of a panel, comprising: a first screw penetrating through a support plate and screwed into a panel opposite the support plate; and a second screw penetrating through the support plate, abutting against a surface of the panel, and facing towards the support plate without being screwed into the panel, wherein the support plate has its structural rigidity larger than a structural rigidity of the panel.

Regarding dependent claims 2-18; these claims are allowable at least for their dependence, either directly or indirectly upon independent claim 1.

Regarding independent claim 19; Kim U.S. PGPUB No. 2006/0028098 does not disclose that through-holes 101, 102, and 103 are smooth.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an adjusting mechanism for adjusting a deformation of a panel, comprising: at least one smooth through-hole formed in a support plate, wherein respective first and second screw penetrate respective through-holes and are threaded into corresponding threaded holes of a panel, wherein the support plate is more rigid than the panel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.